Citation Nr: 1102180	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The case was last remanded by the Board in March 2008 to afford 
the Veteran VA examinations.  A review of the record indicates 
that the Board's directives have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of statements from the Veteran and his physician.  Normally, 
absent a waiver from the Veteran, a remand is necessary when 
evidence is received by the Board that has not been considered by 
the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Here, however, the statements are 
cumulative or duplicative of information already in the claims 
file and therefore, previously considered by the RO.  
Consequently, a remand is not necessary.

When this case was before the Board in March 2008, service 
connection for peripheral neuropathy was denied.  Consequently, 
the claim of service connection for a leg disability is construed 
as a claim for disability other than peripheral neuropathy.  
References to a "leg disability" in the decision below should 
be taken to mean disability other than peripheral neuropathy.


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is related to his 
military service.

2.  The Veteran does not have a leg disability that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

2.  The Veteran does not have a leg disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2003, 
August 2006, and March 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The August 2006 notification included the criteria for assigning 
disability ratings and for award of an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
May 2007 (hypertension) and April 2009 (hypertension and leg 
disorder).  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the April 2009 opinions obtained in this case 
were sufficient, as they were predicated on a full reading of the 
VA medical records in the Veteran's claims file.  They consider 
all of the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Claims of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
disease or injury incurred during service.  See Shedden v. 
Principi, 381 F.3d 1163 (2004).  Certain chronic diseases, 
including hypertension, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

Hypertension 

The Veteran's STRs show that in January 1970, he had a blood 
pressure reading of 150/106.  A note in the clinical record 
stated "hypertension, probably weight related."  A record dated 
in February 1970 indicates that the Veteran was being "worked 
up" for hypertension.  His blood pressure reading was 154/98.  
The record also suggests that the Veteran was to be placed on a 
medical hold for hypertension and a chest x-ray was to be 
performed.  The Board observes that the Veteran's STRs do not 
contain the results of any hypertension "work up."  Although a 
record dated in March 1970 reveals that the Veteran was being 
"worked up" for hypertension, the results of any work up are 
not of record.  Lastly, a record dated in April 1970 shows that 
the Veteran was awaiting discharge from service and was being 
seen for borderline high blood pressure.  It was noted that the 
blood pressure had been unrevealing with typical readings of 
150/86.  The author stated that obesity was probably a 
contributing cause.  His discharge examination dated in April 
1970 showed no diagnosis of hypertension.  His blood pressure 
reading was 126/88.  The Board observes that there was no 
definite diagnosis of hypertension in service.

Post-service medical records indicate that the Veteran had a 
history of hypertension dating back to 1980; the first medical 
records actually showing a diagnosis of hypertension are dated in 
1988.  None of the post-service medical records contains any 
medical opinion indicating that the Veteran's hypertension had 
its onset during service or was manifested during any pertinent 
presumptive period (within a year of separation).  38 C.F.R. 
§§ 3.307, 3.309.

The Veteran was afforded a VA examination in May 2007.  His 
claims file was reviewed; however, the examiner failed to discuss 
the relevant STRs noted above.  The Veteran was diagnosed with 
essential hypertension, which the examiner opined was diagnosed 
around the same time as diabetes mellitus in 1988.  The examiner 
opined that there was no objective evidence or medical record 
documentation to support a diagnosis of essential hypertension 
during military service.  

The Veteran was afforded a second VA examination in April 2009.  
His claims file was reviewed.  The Veteran reported that he met 
the criteria for hypertension while in service but was not 
diagnosed in service.  He reported that he gave blood in the 
1980s and his blood pressure was noted to be high; he was placed 
on medication shortly thereafter.  The first treatment for 
hypertension was documented in the 1980s.  The examiner noted 
that the diagnosis of hypertension requires a showing on two or 
more separate occasions of systolic blood pressure of greater 
than or equal to 140 mmHg or a diastolic blood pressure of 
greater than or equal to 90 mmHg as well as the assessment of 
identifiable causes of hypertension and the exclusion of causes 
of transient elevation of blood pressure.  The examiner noted 
that in service, the Veteran was evaluated for hypertension; 
however, the records of that evaluation were not available.  
Presumably, the Veteran was evaluated for secondary causes of 
hypertension and transient non-persistent elevations of blood 
pressure were excluded.  The examiner noted that no diagnosis of 
hypertension appeared to have been forthcoming after that 
evaluation.  The examiner also noted that according to the Joint 
National Committee on prevention, detection, evaluation, and 
treatment of blood pressure, "individuals who are normotensive 
at age 55 have a 90% lifetime risk of developing hypertension."  
The examiner inferred from that statement that a 59-year old with 
a diagnosis of hypertension would not necessarily have had that 
diagnosis at 21 years of age, even in the presence of transiently 
elevated blood pressures.  The examiner noted that the Veteran's 
blood pressure was normal at the military separation examination.  
With regards to the Veteran's STRs, the examiner opined that as 
the diagnosis of hypertension was not made, even with 
documentation of a workup for hypertension, documented elevations 
in blood pressure might be inferred to have been transient or 
insignificant.  Therefore, it was the examiner's opinion that the 
Veteran less likely as not had a diagnosis of hypertension while 
in service.

Here, although the evidence shows that the Veteran was "worked 
up" for hypertension in service and has a current diagnosis of 
hypertension, the evidence does not show that currently shown 
disability it is related to his military service.  The Board 
acknowledges that the Veteran's STRs show elevated blood pressure 
readings on two occasions in service, and that he was "worked 
up" for hypertension.  Nevertheless, the results of any such 
work ups are not of record, and the Veteran's discharge 
examination does not contain any diagnosis of hypertension.  The 
April 2009 examiner provided a well reasoned opinion based on a 
review of the Veteran's records and concluded that the Veteran's 
current hypertension was not traceable to military service.  The 
examiner's opinion took into account the Veteran's STRs and the 
notations regarding work ups of hypertension in service.  There 
are no medical opinions to the contrary; nor has the Veteran or 
his representative alluded to the existence of any positive nexus 
opinions.  Additionally, none of the Veteran's voluminous post-
service medical records indicates that the Veteran's hypertension 
was attributable to military service.  As discussed above, the 
first evidence of any definite diagnosis of hypertension was not 
until 1988, more than a decade after service.  Because there is 
no evidence of hypertension to a compensable degree within one 
year from discharge from service, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.

In sum, notwithstanding the fact that the Veteran was evaluated 
for hypertension in service, there are no service treatment 
records documenting a diagnosis of hypertension; as discussed 
above, the Veteran's discharge examination does not show a 
diagnosis of hypertension.  Moreover, the VA examiner's opinion 
is persuasive as to the likely transient nature of elevated 
readings in service, which readings did not represent essential 
hypertension.

The Board acknowledges the Veteran's belief that he has 
hypertension related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to etiology of a 
disability.  Consequently, the Veteran's own assertions as to 
onset have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim.  The Veteran does not have hypertension that is traceable 
to disease or injury incurred in or aggravated during active 
military service.

Leg Disability

The Veteran's STRs show treatment for bilateral leg pain 
beginning in May 1967.  He was hospitalized later that month for 
a stress fracture of the tibiae.  Other diagnostic impressions at 
that time included stress swelling, muscle strain, and shin 
splints.  He continued to receive treatment through December 
1967, although x-rays were negative and the Veteran retained full 
range of motion.  In December 1969, the Veteran again complained 
of bilateral leg pain.  In March 1970, a three-year history of 
tibia pain was noted.  Compartment syndrome was to be ruled out.  
The Veteran was seen again for leg pain in April 1970, but his 
separation examination was normal later that month.  Thus, 
although service treatment records document bilateral leg 
complaints, the evidence does not show a diagnosis of a chronic 
disability.

The Veteran's post-service medical records show complaints of leg 
pain.  Subsequent to an October 1988 motor vehicle accident, he 
was treated for a small fracture of the right ankle and chronic 
knee pain.  X-rays of the legs in October 1988 revealed no 
evidence of fractures in the right knee, right femur, left femur, 
or left tibia or fibula, but an old healed fracture in the right 
proximal tibial shaft.  A record dated in October 1991 indicates 
that the Veteran had knee and hip pain secondary to the motor 
vehicle accident.  A psychiatric evaluation dated in January 1992 
shows that prior to the motor vehicle accident, the Veteran's 
only medical problem was hypertension.  A statement from the 
Veteran's mother dated in August 1992 indicates that prior to the 
motor vehicle accident, the Veteran was in excellent physical 
condition.  A record dated in May 1999 showed osteoarthritis in 
the right ankle, no abnormalities in the left knee, and minimal 
arthritic changes but no other abnormality.  In May 2004, M.S., 
M.D. stated that the Veteran might very well have anterior 
compartment syndrome in both legs, as well as an element of 
restless legs, and certainly periodic leg movement syndrome.  Dr. 
M.S. made the statement after examining the Veteran and noting 
his history of problems with his legs dating back to military 
service.  Although the Veteran's post-service medical records 
show complaints of leg pain, there is no medical opinion 
indicating that any complaints are related to his military 
service.  

The Board observes that there are voluminous medical records 
following the Veteran's motor vehicle accident and that those 
records do not indicate any report of an in-service leg disorder.  
In this regard, although the Veteran fractured his right ankle 
during the accident and subsequently filed for SSA benefits as a 
result of disabilities incurred in the accident, the Veteran did 
not mention any prior history of a leg disorder.  

The Veteran was afforded a VA examination for his peripheral 
nerves in May 2007.  He reported having pain in both anterior 
legs since 1967.  He also reported that the motor vehicle 
accident did not influence the pain in both legs.  

The Veteran was afforded a VA examination in April 2009.  His 
claims file was reviewed.  The Veteran reported that his shins 
started hurting in service and that they never got better.  He 
indicated that he thought it was shin splints.  The examiner 
noted the Veteran's relevant in-service treatment discussed 
above.  The examiner also noted that the Veteran had an 
evaluation by neurology in 2004 and then an evaluation in 2008 by 
an orthopedist.  The working diagnosis initially was anterior 
compartment syndrome and the final diagnosis by the orthopedist 
was anterior leg pain, etiology unknown.  The examiner noted that 
x-rays of the tibia and fibula bilaterally in June 2008 showed 
small bone spurs on the right tibial tuberosity and right 
patella; finding in the proximal shaft of the right fibula was 
likely sequelae of old healed fracture; and negative left lower 
leg.  A bone scan in August 2008 revealed no evidence of 
osteomyelitis or recent trauma and normal tibiae.  Following an 
exhaustive examination, the Veteran was diagnosed with anterior 
shin pain, etiology unknown.  

The examiner noted that the Veteran was treatment for shin pain 
multiple times while in service.  Multiple diagnoses included 
shin splints and possible anterior compartment syndrome.  At 
discharge, the record was silent for complaints of or treatment 
for shin pain for a period of 21 years, when in 2004 the Veteran 
sought and received an evaluation by a neurologist for pain with 
a diagnosis of possible anterior compartment syndrome.  The 
examiner noted that in spite of the reports of constant pain, the 
Veteran did not appear to have sought medical care for the pain.  
Additionally, the Veteran worked at least 17 years either as an 
electrician, or in helicopter repair, and stopped working in 1991 
after the motor vehicle accident with multiple injuries.  The 
examiner noted that private medical records did not document 
complaints of leg pain.  Admission notes from several 
hospitalizations in 1990 and 1991 failed to note a history of leg 
problems, complaint of leg pain, or lower extremity findings.  
Therefore, as the there appeared to be a gap of over 20 years 
between complaints of shin pain in service--variously diagnosed 
as shin splints and anterior compartment syndrome--and complaints 
of shin pain post-service worked up without any findings and 
without a diagnosis, it was the examiner's opinion that the 
Veteran's current complaints of undiagnosed shin pain were less 
likely as not the same as the shin splints/anterior compartment 
syndrome treatment in service.

Here, based on a review of the evidence, that Board finds that 
the preponderance of the evidence weighs against the claim of 
service connection for a leg disability.  The Board acknowledges 
that the Veteran had in-service complaints that resulted in 
hospitalization and required continued treatment in service.  
However, the Veteran's discharge examination did not show any 
chronic disability.  The Board also acknowledges that following 
military service, the Veteran's medical records show complaints 
of leg pain; additionally, the Veteran has reported that his pain 
in service continued after service.  The Board finds that the 
Veteran is competent to testify regarding the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses--that 
which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Nevertheless, the Board does not find the 
Veteran's statements regarding continuity of symptomatology to be 
credible.  

In this regard, the Board observes that the medical evidence 
shows that the Veteran received continual treatment following a 
1988 motor vehicle accident.  As noted by the April 2009 
examiner, the Veteran's post-accident treatment included several 
hospitalizations.  However, in none of those numerous medical 
records does the Veteran make complaints related to his legs that 
he attributed to his military service.  (The evidence shows that 
the Veteran fractured his right ankle in the accident.)  There is 
no mention in any of the treatment records related to his right 
ankle about any in-service complaints.  Moreover, in a 
psychiatric evaluation for his SSA claim, the Veteran denied any 
medical problems except for hypertension prior to the 1988 
accident, and the Veteran's mother also reported that prior to 
the motor vehicle accident, he was in excellent physical health.  
Such information, when considered collectively, leads the Board 
to find that the Veteran's statements regarding continued 
problems since are not credible.

Additionally, the medical evidence does not suggest any nexus 
between the Veteran's in-service complaints and any current leg 
problem.  In this case, there are no medical opinions that relate 
the Veteran's current complaints to his in-service complaints.  
Therefore, notwithstanding the Veteran's contentions, service 
connection is not warranted.

The Board acknowledges the Veteran's belief that he has a leg 
disorder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to etiology of a disability.  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  The Veteran 
does not have a leg disability that is traceable to disease or 
injury incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a leg disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


